United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 15, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-51383
                         Summary Calendar


ROBERT G. HART,

                                    Plaintiff-Appellant,

versus

KENNETH HAIRSTON; KARL THOMAS, Major; JIMMY D. CRAIG,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-01-CV-151
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The district court has certified that the captioned appeal

has not been taken in good faith, pursuant to 28 U.S.C.

§ 1915(a)(3) and FED. R. APP. P. 24(a), and that Texas prisoner

Robert G. Hart (# 769108) should not be allowed to proceed

in forma pauperis (“IFP”) on appeal.   Hart has filed a motion to

proceed IFP on appeal, a pleading which this court construes as a

motion challenging the district court’s certification decision.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51383
                                -2-

     Hart avers that his case presents exceptional circumstances

because he is indigent, has no legal training, and is hindered

from investigating his case due to his incarceration in a maximum

security prison.   Hart has raised legal points that are arguable

on their merits.   Thus, Hart’s motion for leave to proceed IFP is

GRANTED.   See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

     However, the denial of Hart’s motion for appointment of

counsel is AFFIRMED as he has not shown exceptional circumstances

warranting the granting of such a motion.   See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     IFP GRANTED; AFFIRMED.